Citation Nr: 0415811	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, 
post-operative medial meniscectomy, with traumatic arthritis, 
currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury, 
post-operative arthrotomy and medial meniscectomy, with 
traumatic arthritis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claims for increased 
ratings for his right and left knee disorders.  As to both 
knee disorders, the RO continued the current evaluations of 
20 percent disabling.

The veteran requested a videoconference hearing in his 
September 2003 Substantive Appeal, VA Form 9.  However, in an 
April 2004 letter, he withdrew his request for the hearing.  
38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased ratings for his right and left knee disorders.

2.  Although the flexion in both knees is beyond 60 degrees 
and extension is beyond 40 degrees, and there is no ankylosis 
or subluxation of either knee, the range of motion of both 
knees is significantly limited by pain and lack of endurance, 
particularly during relatively frequent flare-ups.



CONCLUSIONS OF LAW

1.  The criteria have been met for a rating of 30 percent, 
but no higher, for the veteran's service-connected residuals 
of a right knee injury, post-operative medial meniscectomy, 
with traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2003).

2.  The criteria have been met for a rating of 30 percent, 
but no higher, for the veteran's service-connected residuals 
of a left knee injury, post-operative arthrotomy and medial 
meniscectomy, with traumatic arthritis.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's March 2001 increased ratings claims.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In January 2004, the United States Court of Appeals for 
Veterans Claims (Court) decided Pelegrini v. Principi, 17 
Vet. App. 412 (2004), in which it revisited the notice 
requirements imposed upon VA by the VCAA.  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at 421-422.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the 
"fourth element" requirement of Pelegrini was non-binding 
obiter dictum.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case. 
The first thing the RO did after receiving the veteran's 
March 2001 increased ratings claims was to send its May 2001 
VCAA letter.  It did not take any adjudicative action until 
February 2002, when it issued its decision denying both 
claims.  Thus, the RO provided VCAA notification to the 
veteran prior to its initial unfavorable decision on his 
claims.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  The RO's May 2001 letter told the veteran 
about the VCAA and its application to his increased ratings 
claims.  Specifically, the RO told the veteran about the 
information necessary to substantiate his claim and the 
respective responsibilities of the veteran and the RO in 
obtaining this information.  The RO also told the veteran 
that if he had not been treated or examined recently by a 
doctor and could not submit other evidence of increased 
disability, he could submit his own statement describing his 
symptoms and information about them.  In addition, the RO 
told the veteran where to send information describing 
additional evidence or the evidence itself.  Moreover, the RO 
included in its June 2003 statement of the case (SOC) the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2003), which explains the duty to assist in great detail.  
Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).

Therefore, even if Pelegrini's fourth element of the notice 
requirement were binding, the RO fully complied with it in 
this case, as its VCAA letter, supplemented by the June 2003 
SOC, provided the information specified by Charles and 
Quartuccio, and, in its comprehensive and case specific 
listing of the types of evidence the veteran could provide, 
along with telling the veteran where to send any additional 
information or evidence, met Pelegrini's directive to tell 
him to "give us everything you've got pertaining to your 
claim," even though the letter did not use this exact 
language.  Pelegrini, 17 Vet. App. at 422.  

Moreover, the RO issued an August 2001 deferred rating 
decision in order to request all of the veteran's outstanding 
VA outpatient treatment (VAOPT) records, including those of a 
particular date specified by the veteran.  The RO also 
obtained a recent private medical report and ordered a VA 
medical examination (performed by a private physician), both 
of which focused on the severity of the veteran's knee 
disorders.  Thus, the RO complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.  

Finally, as all relevant records have apparently been 
obtained and neither the veteran nor his representative have 
indicated otherwise, any error in not providing a single 
notice to the appellant covering all of Pelegrini's content 
requirements, even if they were binding, would be harmless.  
See 38 U.S.C. § 7261(b) (West 2002) (in making determinations 
authorized by statute, Court shall "take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Conway v. Principi, 353 F.3d 
1369, 1373-1374 (no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from section 
7261(b)'s requirement that Court "take due account of the 
rule of prejudicial error").

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Factual Background

During service, after the veteran sustained injuries to both 
knees, a December 1972 meniscectomy was performed on the 
right knee and a November 1976 exploratory arthrotomy with 
medical meniscectomy was performed on the left knee.

At his May 2001 examination by a private physician pursuant 
to a VA examination request, the veteran described constant 
"low level" bearable pain in his knees, with flare-ups 2 to 
4 times per month lasting for hours until he goes to bed.  He 
also described these flare-ups as hitting him "every now and 
then," causing him to stop whatever he is doing until the 
pain subsides.  The veteran also stated that there is 
weakness, stiffness, swelling, instability, locking, and lack 
of endurance, and pain in all areas of the knees.  He also 
noted that the pain is worse with walking, bending, plying 
with his children, cutting grass, and sexual activity.  He 
takes 50 milligrams of Vioxx for the pain, which is also 
relieved by rest.  The veteran also indicated that he can 
brush his teeth, dress himself, shower, cook, vacuum, walk, 
drive a car, shop, take out trash, push a lawn mower, and 
climb stairs.  He noted that washing dishes and cooking meals 
leave him with swollen and stiff knees.  The veteran stated 
he was currently employed full time as a warehouse worker 
with a defense contractor and also works part time as a 
lifeguard for a health club 12 hours per week.

On examination, the veteran's feet showed no sign of abnormal 
weight bearing, his posture was slightly stooped, and he had 
a mild limp.  He did not have limited function of standing 
and walking.

Examination of the knee joints showed bilateral varus 
deformity of both knees, with the left more than the right.  
There was no tenderness, heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  The 
range of motion of the right knee was flexion of -15 to 70 
degrees and extension to 0 degrees; the left knee had flexion 
of -15 to 75.  The examiner also stated that the range of 
motion was "limited by pain and lack of endurance."

The diagnosis was postoperative bilateral knee injury with 
traumatic arthritis.  The effect of activities of daily 
living was of weight gain due to less exercise, reduced 
activity, and discomfort in most sleeping positions.  
Regarding the effect of the knee disorders on the veteran's 
employment the examiner stated that the veteran could not 
stand for long periods of time and has difficulty climbing 
ladders.

In July 2001, the veteran was evaluated at a VA Medical 
Center (VAMC) for possible knee replacement.  A handwritten 
VAOPT record indicates the range of motion of the right knee 
as 5-90 and the left knee as 5-100.  Both knees were stable.  
The assessment was of bilateral degenerative joint disease, 
and the veteran was described as a good candidate for total 
knee replacement.

An August 2003 private medical examination showed significant 
gonarthritic deformity bilaterally with palpable osteophyte 
formation over the femoral condyles.  The range of motion was 
described as from about a 10 degree flexion contracture to 
approximately a 95 degree flexion bilaterally.  There was no 
instability, but there was painful manipulation of the knee.  
The impression was of severe osteoarthritis in both knees, 
with significant impairment and functional limitation.  The 
physician also expressed his belief that the veteran would 
eventually need knee replacement.


Legal Principles and Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since entitlement to compensation has already has been 
established and an increase in the disability rating for both 
knee disorders is at issue, the present level of disability 
is of primary importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (upon timely initial appeal of assigned 
rating, the Board must consider entitlement to "staged" 
ratings).

As the veteran's knee disorders have been characterized as 
including traumatic arthritis, severe osteoarthritis, and 
degenerative joint disease, consideration must be given to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5003-5010 (2003), under which these knee disorders are 
currently evaluated as 20 percent disabling.  And these DCs, 
in turn, indicate that his arthritis will be rated on the 
basis of limitation of motion under the appropriate DCs for 
the specific joints involved.  Here, the specific joints 
involved are in his knees, so DC 5260 for limitation of 
flexion and DC 5261 for limitation of extension apply.

Under DC 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.

Conversely, under DC 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

DC 5003, pertaining to degenerative arthritis, also states 
that, even when the limitation of motion of the specific 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating will be assigned 
nonetheless, even in the total absence of limitation of 
motion, if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  In 
addition, a 20 percent evaluation can be assigned in these 
situations if there is the evidence necessary to satisfy the 
requirements for the lesser 10 percent rating, in addition to 
occasional incapacitating exacerbations.

Furthermore, according to DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee in flexion at an angle 
between 10 and 20 degrees, a 20 percent evaluation is 
warranted for ankylosis of the knee in flexion between 0 and 
10 degrees or at a favorable angle in full extension.  38 
C.F.R. § 4.71a (2003).

Another basis for rating the "other" impairment in the 
veteran's knees, would be if he has recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Code 5257.  If 
he does, and the impairment is slight, then a 10 percent 
rating is warranted under this code.  If, on the other hand, 
the impairment is moderate, then he is entitled to a 20 
percent rating, and if severe a 30 percent rating.  Id.

Moreover, because DCs 5256 and  5257 provide for evaluation 
of ankylosis or instability of the knee without reference to 
limitation of motion, they do not encompass arthritis.  
Diagnostic Code 5003 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of DCs 5256/5257 and 5003 address either 
different disabilities or different manifestations of the 
same disability, the evaluation of knee dysfunction under 
both DC 5256 or 5257 and 5003, if the criteria for each code 
are met, may be appropriate.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997). Similarly, if findings of 
arthritis are present, a veteran whose knee disability is 
evaluated under DC 5003 also may be entitled to a separate 
compensable evaluation under DC 5260 or 5261, if the 
arthritis results in compensable loss of motion.  See 
VAOPGPREC 9-98 (August 14, 1998).

In the present case, the range of motion figures from by the 
May 2001 VA examination, the August 2001 VAOPT record, and 
the August 2003 private examination all reflect that the 
veteran had flexion beyond 60 degrees and extension beyond 45 
degrees.  Thus, he would not be entitled to a higher rating 
under DCs 5260 or 5261.  Moreover, none of the examinations 
reflected that there was any ankylosis or any subluxation or 
lateral instability of the veteran's knees, and the veteran 
is therefore not entitled to a higher rating under DCs 5256 
and 5257.  Therefore, the veteran is not entitled to a higher 
rating under DCs 5256, 5257, 5260, or 5261 than the 20 
percent he is currently receiving for both knees.  Moreover, 
the veteran cannot receive a higher evaluation under DC 5003, 
as his current 20 percent evaluation represents the maximum 
evaluation under that DC.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).



The physician who performed the May 2001 VA examination 
specifically stated that the range of motion of the veteran's 
knees was additionally limited by pain and lack of endurance, 
factors not contemplated by the above discussed DCs.  
Similarly, the August 2003 private physician noted painful 
manipulation of the knees and significant impairment and 
functional limitation.  Moreover, the veteran has indicated 
that he experiences flare-ups 2 to 4 times per month that 
last for hours, and occur during many of his daily 
activities.  Considered together, these are precisely the 
type of functional impairments not contemplated by the rating 
criteria that must be considered under DeLuca.  And the Board 
finds that a 30 percent evaluation is a more appropriate 
rating for the veteran.  An evaluation in excess of 30 
percent is not warranted, though, because such an evaluation 
is well above that contemplated under DC 5003, and the 40 
percent evaluation under DC 5261 envisions a more severe 
restriction of movement, with flexion limited to 30 degrees, 
than can be compared with the veteran's flexion to at least 
70 and perhaps as much as 95 degrees, even when combined with 
his additional limitations by pain and lack of endurance.

So while the evidence supports an evaluation of 30 percent 
for both knee disorders, the preponderance of the evidence is 
against an evaluation of 40 percent or higher, and 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Finally, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his service- 
connected knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  First, he has not been frequently 
hospitalized on account of them.  Moreover, the disorders 
have not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, as the 
veteran has a full time job as a warehouse worker in addition 
to part time work as a lifeguard.  Neither have these 
disorders otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his pain and 
overall functional impairment hamper his performance in some 
respects, such as climbing a ladder, but certainly not to the 
level that would require extra-schedular consideration, since 
those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Moreover, the 
veteran's knees had no tenderness, heat, redness, swelling, 
effusion, drainage, or abnormal movement, and he indicated 
that he was able to perform most daily activities of living.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A higher 30 percent rating is granted for the residuals of 
the veteran's right knee injury, post-operative medial 
meniscectomy, with traumatic arthritis, subject to the laws 
and regulations governing the payment of VA compensation.

A higher 30 percent rating also is granted for the residuals 
of the veteran's left knee injury, post-operative arthrotomy 
and medial meniscectomy, with traumatic arthritis, subject to 
the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



